















PROPERTY OPTION AGREEMENT








BETWEEN


AMERICAN MINING CORPORATION


AND


KRC EXPLORATION LLC.












YAM  CLAIM GROUP


STEVENS COUNTY
THE STATE OF WASHINGTON





















 
1

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS


DEFINITIONS
3
   
REPRESENTATIONS AND WARRANTIES OF AMC
4
 
 
REPRESENTATIONS AND WARRANTIES OF KRC
5
   
GRANT AND EXERCISE OF OPTION
6
   
RIGHT OF ENTRY
7
   
OBLIGATIONS OF KRC DURING PROPERTY OPTION PERIOD
7
   
OBLIGATIONS OF AMC DURING PROPERTY OPTION PERIOD
8
   
TERMINATION OF OPTION
8
   
FORCE MAJEURE
8
   
CONFIDENTIAL INFORMATION
8
   
DEFAULT AND TERMINATION
9
   
NOTICES
9
   
GENERAL
9



APPENDIX “A”
DESCRIPTION OF PROPERTY AND ACCESS


APPENDIX “B”
OPERATOR AGREEMENT



























 
2

--------------------------------------------------------------------------------

 

OPTION AGREEMENT




THIS AGREEMENT made effective as of the 28th  day of July, 2010.


BETWEEN:
AMERICAN MINING CORPORATION, Inc., a body corporate under the laws of the State
of Idaho and having offices at 1028 E. Larch Ave., Osburn Idaho.
(hereafter “AMC”)


- and -


KRC EXPLORATION LLC.., a limited liability corporation, organized under the laws
of the State of Nevada and having offices located at 50 West Liberty Street,
Suite 880, Reno, Nevada.


(hereafter “KRC”)




WHEREAS:


A. AMC is the holder of or is entitled to become the holder of all Property
Rights related to the Property; and


B. AMC has agreed to grant an Option to KRC to acquire an interest in and to the
Property Rights and the Property, on the terms and conditions hereinafter set
forth;




NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of
$10.00 now paid by KRC to AMC (the receipt of which is hereby acknowledged), the
parties agree as follows:


DEFINITIONS


1.1 For the purposes of this Agreement the following words and phrases shall
have the following meanings, namely:


 
a)“Agreement” means this agreement and any amendments thereto from time to time;



 
b) “AMC” means AMC American Mining Corporation, Inc.



 
c)“Commencement Date” means the date of this Agreement;



 
d)“Completion Date” means the date on which KRC fulfills all of its obligations
with respect to proper exercise of the Option as contemplated in paragraph  4
hereof;



 
e)“Exploration Expenditures” means the sum of all costs of acquisition and
maintenance of the Property, all exploration and development expenditures and
all other costs and expenses of whatsoever kind or nature including those of a
capital nature, incurred or chargeable by KRC with respect to the exploration
and development of the Property and the placing of the Property into Commercial
Production.


 
3

--------------------------------------------------------------------------------

 



 
f)“Feasibility Report” means a detailed written report of the results of a
comprehensive study on the economic feasibility of placing the Property or a
portion thereof into Commercial Production and shall include a reasonable
assessment of the mineral ore reserves and their amenability to metallurgical
treatment, a description of the work, equipment and supplies required to bring
the Property or a portion thereof into Commercial Production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations supported by an explanation of the data
used therein.



 
g)“KRC” means KRC Exploration LLC.



 
h)“Mine” means the workings established and assets acquired, including, without
limiting the generality of the foregoing, development headings, plant and
concentrator installations, infrastructure, housing, airport and other
facilities in order to bring the Property into Commercial Production.



 
i)“Mineral Products” means the end products derived from operating the Property
as a Mine.



 
j)“Mining Operations” means every kind of work done on or in respect of the
Property in accordance with a Feasibility Report; or if not provided for in a
Feasibility Report, unilaterally and in good faith prevent waste, or to
otherwise discharge any obligation which is imposed upon the Operator pursuant
to this Agreement, including, without limiting the generality of the foregoing,
investigating, prospecting, exploring, developing, property maintenance,
preparing reports, estimates and studies, designing, equipping, improving,
surveying, construction and mining, milling, concentrating, rehabilitation,
reclamation, and environmental protection.



 
k)“Operator” means KRC whose duties commence upon the execution of this
agreement and shall terminate upon the resignation of KRC as the Operator or
upon the Completion Date and whose duties are described in Appendix B to this
agreement;



 
l)“Option” means the irrevocable option for KRC to earn in and acquire a net
undivided interest in and to the Property as provided in this Agreement;



 
m)“Option Period” means the period commencing on the Commencement Date to and
including August 31, 2014



 
n)“Property” means the exploration properties and lands located in the State of
Washington all as more particularly described in Appendix “A” hereto;



 
o)“Property Rights” means all applications for permits for general
reconnaissance, permit for general reconnaissance, interim approvals,
applications for contracts of work, contracts of work, licenses, permits,
easements, rights-of-way, certificates and other approvals obtained by either of
the parties either before or after the date of this Agreement and necessary for
the exploration and development of the Property, or for the purpose of placing
the Property into production or continuing production therefrom.





REPRESENTATIONS AND WARRANTIES OF AMC


2.1           AMC hereby acknowledges and confirms that it holds the Property
Rights related to an undivided one hundred (100%) percent interest in the
Property as at the date hereof.



 
4

--------------------------------------------------------------------------------

 

2.2
AMC represents and warrants to KRC that:

a)
AMC is lawfully authorized to hold his interest in the Property and will remain
so entitled until 100% of the interests of AMC in the Property have been duly
transferred to KRC as contemplated by the terms hereof;

b)
as at the date hereof and at the time of transfer to KRC of an interest in the
mineral claims and/or exploration licenses comprising the Property AMC is and
will be the beneficial owner of its interest in the Property free and clear of
all liens, charges, claims, royalties or net profit interests of whatsoever
nature, and no taxes or rentals will be due in respect of any thereof;

c)
AMC has the right and capacity to deal with the Property and the right to enter
into this Agreement and to dispose of his right, title and interest in the
Property as herein contemplated;

d)
there is no adverse claim or challenge against or to AMC’s interest in the
Property, nor to the knowledge of AMC is there any basis therefor, and there are
no outstanding agreements or options to acquire or purchase such interest in the
Property or any portion thereof other than this Agreement;

e)
no person has any royalty, net profit interests or other interest whatsoever in
the Property;

f)
AMC is duly authorized to execute  this Agreement and for the performance of
this Agreement by him, and the consummation of the transactions herein
contemplated will not conflict with or result in any breach of any covenants or
agreements contained in, or constitute a default under, or result in the
creation of any encumbrance under the provisions of its articles or constating
documents or any indenture, agreement or other instrument whatsoever to which
AMC is a party or by which he is bound or to which he or the Property may be
subject;

g)
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the placing of AMC in bankruptcy or
subject to any other laws governing the affairs of and insolvent person;

h)
there are no claims, proceedings, actions or lawsuits in existence and to the
best of AMC’s information and belief none are contemplated or threatened against
or with respect to the right, title, estate and interest of AMC in the Property;

i)
to the best of his information and belief, all laws, regulations and orders of
all governmental agencies having jurisdiction over the Property have been
complied with by AMC;

j)
to the best of his information and belief AMC is in good standing under all
agreements and instruments affecting the Property to which he is a party or is
bound.



2.3 The representations and warranties contained in this section are provided
for the exclusive benefit of KRC, and a breach of any one or more thereof may be
waived by KRC in whole or in part at any time without prejudice to its rights in
respect of any other breach of the same or any other representation or warranty,
and the representations and warranties contained in this section shall survive
the execution hereof.


2.4 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to KRC the interest to be acquired hereunder and there shall not be
any merger of any covenant, representation or warranty in such assignments,
transfers, conveyance or documents, any rule or law, in equity or statute to the
contrary notwithstanding.


REPRESENTATIONS AND WARRANTIES OF KRC


3.1  KRC represents and warrants to AMC that:
a)
it has been duly incorporated and validly exists as a Limited Liability Company
in good standing under the laws of its jurisdiction of its formation;

b)
it is or will be prior to acquiring any undivided interest in the Property
hereunder, lawfully authorized to hold mineral claims and real property under
the laws of the jurisdiction in which the Property is situate;


 
5

--------------------------------------------------------------------------------

 



c)
it has duly obtained all authorizations for the execution of this Agreement and
for the performance of this Agreement by it, and the consummation of the
transaction herein contemplated by it will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
articles or the constating documents of it or any shareholders' or directors'
resolution, indenture, agreement or other instrument whatsoever to which it is a
party or by which they are bound or to which it or the Property may be subject;
and,

d)
no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, the dissolution or winding up of KRC
or the placing of KRC in bankruptcy or subject to any other laws governing the
affairs of insolvent Limied Liability Corporations.



3.2 The representations and warranties contained in this section are provided
for the exclusive benefit of AMC and a breach of any one or more thereof may be
waived by AMC in whole or in part at any time without prejudice to its rights in
respect of any other breach of the same or any other representation or warranty,
and the representations and warranties contained in this section shall survive
the execution hereof.


3.3 The representations and warranties contained in this section shall be deemed
to apply to all assignments, transfers, conveyances or other documents
transferring to AMC the interest to be acquired hereunder and there shall not be
any merger of any covenant, representation or warranty in such assignments,
transfers, conveyance or documents, any rule or law, in equity or statute to the
contrary notwithstanding.




GRANT AND EXERCISE OF OPTION


4.1 AMC hereby irrevocably grants to KRC the sole and exclusive right and Option
to acquire a one hundred percent (100%) right, title, estate and interest of
AMC’s one hundred (100%) percent net undivided interest) in and to the Property
Rights and Property, free and clear of all charges, encumbrances, claims,
royalties and net profit interests of whatsoever nature.
  
4.2 If at any time after the date hereof KRC determines in its sole discretion
to commission a Feasibility Report recommending the Construction of a Mine, KRC
shall give written notice thereof to AMC
.
4.3 The Option may be exercised at any time (subject to the terms as stated
herein) by KRC:
 
a)paying AMC four thousand dollars ($4,000) upon the execution of this agreement

 
b)paying AMC four thousand dollars ($4,000) on or before August 31, 2011

 
c)paying AMC twenty thousand dollars ($20,000) on or before August 31, 2012

 
d)paying AMC one hundred thousand dollars ($100,000) on or before August 31.
2013

 
e)incurring Exploration Expenditures on the Property as follows:

 
(i)Exploration Expenditures of not less than fifteen thousand dollars ($15,000)
on or before August 31, 2012;

 
(ii)aggregate Exploration Expenditures (including Exploration Expenditures as
described in paragraph 4.3(e)(i) above) of not less fifty thousand dollars
($50,000) on or before August 31, 2013

 
(iii)aggregate Exploration Expenditures (including Exploration Expenditures as
contemplated in paragraph 4.3e) (i) and (ii) above) of not less than one hundred
and eighty six thousand dollars ($180,000) on or before August 31, 2014, and;

.

 
6

--------------------------------------------------------------------------------

 

4.4 Prior to the exercise of the Option as herein provided, KRC  is hereby
appointed the initial operator of the Property and shall have the exclusive
right to resign as operator without notice to AMC and to name a subsequent
operator upon giving notice to AMC. The operator and shall carry out exploration
and development programs on the Property on the following terms:
a) The operator shall have the same powers, duties and obligations in carrying
out such programs as set out in the Operator Agreement attached hereto as
Schedule “B”.
b) For income tax purposes, all Exploration Expenditures incurred by the
operator pursuant to such programs shall be incurred for the benefit of KRC; and
c) Until such time as the Option is exercised in accordance with the terms
hereof, KRC shall have no interest of whatsoever nature in the Property Rights
or the Property.


4.5 If and when the Option has been exercised in accordance with Section 4.3 and
commencing on the
Completion Date:
a) The undivided right, title and interest of the parties in the Property shall
be as follows:
Before Completion Date (net)After Completion Date (net)
AMC 100% AMC   0%
KRC        0%KRC     100%
Total    100% Total  100%
b) the undivided right, title and interest in and to the Property Rights and the
Property acquired by KRC upon the Completion Date shall vest in KRC free and
clear of all charges, encumbrances, claims, royalties or net profit interests of
whatsoever nature.


4.6 Within 30 days after the Completion Date, AMC shall deliver to KRC such
number of duly executed transfers which in the aggregate convey AMC's interest
to be acquired hereunder in the Property in favour of KRC. In the event that AMC
shall deliver notice to KRC that it has exercised the Option pursuant to the
terms hereof, KRC shall be entitled to receive and to record such of the
transfers contemplated hereby at its own cost with the appropriate governmental
office to effect legal transfer of such interest in the Property into the name
of KRC.


RIGHT OF ENTRY


5.1 During the term of this Agreement, the directors and officers of KRC and its
servants, agents and independent contractors, shall have the sole and exclusive
right in respect of the Property to:
a) enter thereon at their sole risk and expense;
b) do such prospecting, exploration, development and other mining work thereon
and thereunder as KRC,  in its sole discretion may determine advisable;
c) bring upon and erect upon the Property such buildings, plant, machinery and
equipment as KRC may deem advisable and for a period of six months following the
termination of this Agreement, to remove such buildings, plant, machinery and
equipment; and
d) remove  therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.


OBLIGATIONS OF KRC DURING OPTION PERIOD


6.1 During the term of this Agreement, KRC shall:
a) permit the directors, officers, employees and designated consultants of AMC,
at their own risk and expense, access to the Property at all reasonable times,
and AMC agrees to indemnify KRC against and to save it harmless from all costs,
claims, liabilities and expenses that AMC may incur or suffer as a result of any
injury (including injury causing death) to any director, officer, employee or
designated consultant of AMC while on the Property;
b) permit AMC, at its own expense, reasonable access to the results of the work
done on the Property during the last completed calendar year;

 
7

--------------------------------------------------------------------------------

 



c) do all work on the Property in a good and workmanlike fashion and in
accordance with all applicable laws, regulations, orders and ordinances of any
governmental authority;
d) indemnify and save AMC harmless in respect of any and all costs, claims,
liabilities and expenses arising out of KRC’s activities on the Property.




OBLIGATIONS OF AMC DURING OPTION PERIOD


6.1 During the term of this Agreement, AMC shall:
a) maintain in good standing those mineral claims and/or exploration licenses
comprised in the Property by the making of annual mineral claim lease payments
to the US Department of the Interior, Burreau of Land Management, and to
agencies of the State of  Washington as the case may be, and to perform of all
other actions which may be necessary in that regard in order to keep such
mineral claims free and clear of all liens and other charges arising from KRC’s
activities thereon.




TERMINATION OF OPTION


7.1 Provided that KRC is not in default pursuant to the provisions hereof, KRC
shall have the right at any time during the term of this Agreement to terminate
the Option by providing not less than forty five (45) days written notice to
AMC.
7.2 Notwithstanding the termination of the Option, KRC shall have the right,
within a period of one hundred and eighty (180) days following the end of the
Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of KRC, and any such property not removed within such
180 day period shall thereafter become the property of AMC.




FORCE MAJEURE


9.1 If KRC is at any time either during the term of this Agreement or thereafter
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, lock-outs, labour shortages, power shortages, fuel shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons, other than lack of
funds, beyond the control of KRC, the time limits for the performance by KRC of
its obligations hereunder shall be extended by a period of time equal in length
to the period of each such prevention or delay, but nothing herein shall
discharge KRC from its obligations hereunder to maintain the Property in good
standing.
9.2 KRC shall give prompt notice to AMC of each event of force majeure under
Section 9.1 and upon cessation of such event shall furnish to AMC with notice to
that effect together with particulars of the number of days by which the
obligations of AMC hereunder have been extended by virtue of such event of force
majeure and all preceding events of force majeure.


CONFIDENTIAL INFORMATION


10.1 The parties to this Agreement shall keep confidential all books, records,
files and other information supplied by any party to the other party or to their
employees, agents or representative in connection with this Agreement or in
respect of the activities carried out on the Property by a party, or related to
the sale of minerals, or other products derived from the Property, including all
analyses, reports, studies or other documents prepared by a party or its
employees, agents or representatives, which contain information from, or
otherwise reflects such books, records, files or other information. The parties
shall not and shall ensure that their employees, agents or representatives do
not disclose, divulge, publish, transcribe, or transfer such information, all or
in part, without the prior written consent of the other parties, which may not
be arbitrarily withheld and which shall not apply to such information or any
part thereof to the extent that:

 
8

--------------------------------------------------------------------------------

 



a) prior to its receipt by a party such information was already in the
possession of such party or its employees, agents or representatives; or
b) in respect of such information required to be publicly disclosed pursuant to
applicable securities or corporate laws.


DEFAULT AND TERMINATION


12.1 If at any time during the term of this Agreement KRC fails to perform any
obligation required to be performed by it hereunder or is in breach of a
warranty given by it hereunder, which failure or breach materially interferes
with the implementation of this Agreement, AMC  may terminate this Agreement but
only if:
a) it shall have first given to the defaulting KRC a notice of default
containing particulars of the obligation which the defaulting KRC has not
performed, or the warranty breached; and
b) the defaulting KRC has not, within forty-five (45) days following delivery of
such notice of default, cured such default or commenced proceedings to cure such
default by appropriate payment or performance, the defaulting KRC hereby
agreeing that should it so commence to cure any default it will prosecute the
same to completion without undue delay, provided however, that this paragraph
shall not be extended to a default by KRC to exercise an Option pursuant to
Article 4 thereof.
12.2 Notwithstanding Section 12.1 hereof, if at any time KRC fails to perform a
condition precedent to the exercise of the Option, AMC shall be entitled to
forthwith terminate this Agreement.


NOTICES


13.1 Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a Post Office in the United States of America
addressed to the party entitled to receive the same, or delivered, telexed,
telegraphed or telecopied to such party at the address for such party specified
on the face page hereof. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered, telexed,
telegraphed or telecopied, or, if given by registered mail as aforesaid, shall
be deemed conclusively to be the third business day after the same shall have
been so mailed except in the case of interruption of postal services for any
reason whatever, in which case the date of receipt shall be the date on which
the notice, demand or other communication is actually received by the addressee.
13.2 Either party may at any time and from time to time notify the other party
in writing of a change or address and the new address to which notice shall be
given to it thereafter until further change.


GENERAL


14.1 This Agreement shall supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.
14.2 No consent or waiver expressed or implied by any party in respect of any
breach or default by any other party in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach of default.
14.3 The parties shall promptly execute or cause to be executed all documents,
deeds, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully and effectively the intent and purpose of this Agreement or to record
wherever appropriate the respective interest from time to time of the parties in
the Property.
14.4 This Agreement shall enure to the benefit of and be binding upon the
parties and their respective successors and permitted assigns.
14.5 This Agreement shall, (i) be governed by and construed in accordance with
the laws of the State of Nevada and the parties hereby irrevocably attorn to the
jurisdiction of the said province and (ii) be subject to the approval of all
securities regulatory authorities having jurisdiction, such approvals will be
sought in a timely and diligent manner.
14.6 Time shall be of the essence in this Agreement.
14.7 Wherever the neuter and singular is used in this Agreement it shall be
deemed to include the plural, masculine and feminine, as the case may be.
14.8 The rights and obligations of each party shall be in every case several and
not joint or joint and several.
14.9  This Agreement may be executed in any number of identical counterparts
which shall constitute an original and collectively and separately constitute a
single instrument or agreement.





 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.






AMERICAN MINING COMPANY, INC.






Per /s/ Gary MacDonald
      Gary MacDonald, CEO, CFO








KRC EXPLORATION LLC.






Per /s/ Luis Antonio Delgado Gonzalez
     Luis Antonio Delgado Gonzalez, Manager





















 
10

--------------------------------------------------------------------------------

 

APPENDIX “A”




DESCRIPTION OF PROPERTY AND ACCESS






Description of Property and Access
 


 
Young America Mining (YAM) Mineral Claims
 
The Young American property is a block of 4 contiguous unpatented claims which
were originally located in 1886. In 2008 American Mining Corporation of Osburn,
Idaho staked the four original unpatented claims. These claims are managed by
the Bureau of Land Management (BLM) of the United States Department of the
Interior.
 


 
The four claims are located at approximately SW¼ Section 28, and NW¼ Section 33.
Both sections T38N and R33E are located in Stevens County, Washington. The
claims are located about 15 miles north of the town of Kettle Falls, Washington.
 


 
Access to the property is north from Kettle Falls along Highway 25, then by way
of a half mile of gravel road that crosses private property.
 











 
1

--------------------------------------------------------------------------------

 





APPENDIX “B”




OPERATOR AGREEMENT












OPERATOR AGREEMENT


between


 KRC EXPLORATION LLC.


And


____________________________














YAM CLAIM GROUP


STEPHENS COUNTY
THE STATE OF WASHINGTON

















 
1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




DEFINITIONS
3
   
REPRESENTATIONS AND WARRANTIES
4
   
OPERATOR
5
   
POWER, DUTIES AND OBLIGATIONS OF OPERATOR
6
   
PROGRAMS
8
   
FORCE MAJEURE
8
   
NOTICE
8
   
WAIVER
8
   
FURTHER ASSURANCES
9
   
USE OF NAME
9
   
ENTIRE AGREEMENT
9
   
AMENDMENT
9
   
TIME
9
   
RULE AGAINST PERPETUITIES
9
   
ENUREMENT
9
   
GOVERNING LAW
9
   
SEVERABILITY
9
   
NUMBER AND GENDER
10
   
HEADINGS
10
   
TIME OF THE ESSENCE
10
   
COUNTERPARTS
10








 
2

--------------------------------------------------------------------------------

 







OPERATOR AGREEMENT


THIS AGREEMENT made as of the_____________ day of________________ , 2010_.


BETWEEN:


KRC EXPLORATION LLC., a limited liability corporation, organized under the laws
of the State of Nevada and having offices located at 50 West Liberty Street,
Suite 880, Reno, Nevada.(hereafter “KRC”)


OF THE FIRST PART


AND:


__________________________________________________________________________________________________________________________________________________________________________


OF THE SECOND PART


WHEREAS:
A. KRC has the right to acquire a 100% interest in and to the Property, and;
B. The parties wish to create an operator agreement to carry out the continued
operation of the Property on the terms and subject to the conditions hereinafter
set forth.


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises,
and of the mutual covenants and agreements herein contained, the parties hereto
have agreed and do hereby agree as follows:


DEFINITIONS
1.1 In this Agreement, including the Recitals and Schedules hereto the following
words and expressions shall have the following meanings:
 
a)“Agreement” means this Operator Agreement as amended from time to time;

 
b) “Commercial Production” means the operation of the Property as a producing
mine and the production of Mineral Products therefrom (excluding bulk sampling,
pilot plant or test

operations);
 
c)“Completion Date” means the date on which it is demonstrated to the
satisfaction of KRC that the preparing and equipping of a Mine for Commercial
Production is complete;

 
d)“Construction” means every kind of work carried out during the Construction
Period by the Operator in accordance with a Feasibility Report.;

 
e)“Construction Period” means the period beginning on the date of a Feasibility
Report and ending on the Completion Date;

 
f)“Costs” means all items of outlay and expense whatsoever, direct or indirect,
with respect to Mining Operations in accordance with this Agreement, without
limiting the generality of the foregoing, the following categories of Costs
shall have the following meanings

 
i)“Mine Construction Costs” means those Costs incurred during the Construction

 
      Period;

 
ii)“Mine Costs” means Mine Construction Costs and Operating Costs; and

 
iii)“Operating Costs” means those Costs incurred subsequent to the Completion
Date;


 
3

--------------------------------------------------------------------------------

 

 
g)“Feasibility Report” means a detailed written report of the results of a
comprehensive study on the economic feasibility of placing the Property or a
portion thereof into Commercial Production and shall include a reasonable
assessment of the mineral ore reserves and their amenability to metallurgical
treatment, a description of the work, equipment and supplies required to bring
the Property or a portion thereof into Commercial Production and the estimated
cost thereof, a description of the mining methods to be employed and a financial
appraisal of the proposed operations supported by an explanation of the data
used therein;

 
h)“KRC” means KRC Exploration LLC..

 
i)“Mine” means the workings established and assets acquired, including, without
limiting the generality of the foregoing, development headings, plant and
concentrator installations, infrastructure, housing, airport and other
facilities in order to bring the Property into Commercial Production;

 
j)“Mine Construction Costs” means those Costs incurred during the Construction
Period;

 
k)“Mine Costs” means Mine Construction Costs and Operating Costs; and

 
l)“Mineral Products” means the end products derived from operating the Property
as a Mine, and;

 
m)“Mining Operations” means every kind of work done by the Operator on or in
respect of the Property in accordance with a Feasibility Report; or if not
provided for in a Feasibility Report, unilaterally and in good faith, to prevent
waste or to otherwise discharge any obligation which is imposed upon it pursuant
to this Agreement and in respect of which KRC has not given it directions;
including, without limiting the generality of the foregoing, investigating,
prospecting, exploring, developing, property maintenance, preparing reports,
estimates and studies, designing, equipping, improving, surveying, Construction
and mining, milling, concentrating, rehabilitation, reclamation, and
environmental protection.

 
n) “Option Agreement” means the option agreement, made as of the 28th day of
July, 2010,  between American Mining Corporation, Inc., Inc and KRC.

 
o)” Operator” means the operator appointed pursuant to paragraph 3;

 
p)Other Tenements” means

 
i)all surface rights of and to any lands within or outside the Property
including surface held in fee or under lease, license, easement, right of way or
other rights of any kind  (and all renewals, extensions and amendments thereof
or substitutions therefore) acquired by or on behalf of KRC with respect to the
Property,

 
ii) all information obtained from Mining Operations, and

 
iii)those rights and benefits appurtenant to the Property that are acquired for
the purpose of conducting Mining Operations;

 
q)“Party” or “Parties” means the parties to this Agreement and their respective
successors and permitted assigns which become parties to this Agreement;

 
r) “Program” means a plan, including budgets, for the Project or any part
thereof as approved by  KRC pursuant to this Agreement;

 
s)“Project” means the exploration and development of the Property, preparation
and delivery of a Feasibility Report and the Construction and operation of
facilities to put the Property into Commercial Production;

 
t)“Property” means those certain mining claims and related rights and interests
set out and more particularly described in Appendix “A” hereto and Other
Tenements and shall include any renewal thereof and any form of substitute or
successor title thereto;



REPRESENTATIONS AND WARRANTIES
2.1 Each of the parties represents each to the other that:
a) it is the legal and beneficial owner of the right to earn an Interest as set
forth and described in the recitals hereto free and clear of all liens, charges
and encumbrances except as set forth in Appendix “A” attached hereto and the
Option Agreement; and
b) save and except as set out herein, there is no adverse claim or challenge
against or to the ownership of or title to its Interest or any portion thereof,
nor is there any basis therefor, and there are no outstanding agreements or
options to acquire or purchase its Interest or any portion thereof.

 
4

--------------------------------------------------------------------------------

 

2.2 Each of the parties represents each to the other that:
a) it is a incorporation or Limited Liability Company, organized and validly
subsisting under the laws of its jurisdiction of its organization, and;
b) it has full power and authority to carry on its business and enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement and to carry out and perform all of its obligations hereunder; and
c) it has duly obtained all corporate authorizations for the execution, delivery
and performance of this Agreement and the consummation of the transactions
herein contemplated will not conflict with or result in any breach of any
covenants or agreements contained in, or constitute a default under, or result
in the creation of any encumbrance, lien or charge under the provisions of its
constating documents or any indenture, agreement or other instrument whatsoever
to which it is a party or by which it is bound or to which it may be subject and
will not contravene any applicable laws.
2.3 The representations and warranties hereinbefore set out are conditions on
which the parties have relied in entering into this Agreement, are to be
construed as both conditions and warranties and shall, regardless of any
investigation which may have been made by or on behalf of any party as to the
accuracy of such representations and warranties, survive the closing of the
transactions contemplated hereby and each of the parties will indemnify and save
the other harmless from all loss, damage, costs, actions and suits arising out
of or in connection with any breach of any representation or warranty contained
in this Agreement and each party shall be entitled, in addition to any other
remedy to which it may be entitled, to set off any such loss, damage or costs
suffered by it as a result of any such breach against any payment required to be
made by it to the other party hereunder.


OPERATOR
3.1 The Operator of the Property shall be ___________________________.  An
Operator shall continue as Operator until changed pursuant to the terms hereof
or by a decision of KRC or if the Operator has failed to perform in a manner
that is consistent with good mining practice or has failed to perform in a
manner consistent with its duties and responsibilities under this Agreement, and
KRC has given to the Operator written notice setting forth particulars of the
Operator's default and the Operator has not within 30 days of receipt of such
notice commenced to remedy the default and thereafter to proceed continuously
and diligently to complete all required remedial action.
 


3.2 The Operator may at any time on sixty (60) days notice to KRC resign as
Operator, in which event KRC shall select another party or person to be Operator
(hereinafter called the “new Operator”) upon the thirtieth (30th) day after
receipt of the Operator's notice of resignation or such sooner date as KRC may
establish and give notice of to the resigning Operator. The resigning Operator
shall thereupon be released and discharged from all its duties and obligations
as Operator upon the appointment of the new Operator except those duties and
obligations that it theretofore should have performed.


3.3 Upon the Operator making a voluntary or involuntary assignment into
bankruptcy or taking advantage of any legislation for the winding-up or
liquidation of the affairs of insolvent or bankrupt companies the Operator shall
automatically be terminated as operator and the other party or its nominee
appointed as Operator.


3.4 The new Operator shall assume all of the rights, duties, obligations and
status of the Operator as provided in this Agreement, other than the previous
Operator's Interest, if any, without obligation to retain or hire any of the
employees of the former Operator or to indemnify the former Operator for any
costs or expenses which the previous Operator will incur as a result of the
termination of employment of any of its employees resulting from this change of
Operator, and shall continue to act as Operator until its replacement or
resignation.



 
5

--------------------------------------------------------------------------------

 

3.5 Upon the effective time of a resignation, removal or cessation, the
departing Operator shall within sixty (60) days of such resignation, removal or
cessation, turn over to its successor, or if no successor has been designated,
to KRC, control and possession of the Property together with (i) all documents,
books, records and accounts (or copies thereof) pertaining to the performance of
its functions as Operator and (ii) all monies held by it in its capacity as the
Operator. Upon transfer and delivery thereof, the departing Operator shall be
released and discharged from, and the successor Operator shall assume, all
duties and obligations of Operator except the unsatisfied duties and obligations
of the departing Operator accrued prior to the effective date of the change of
Operator and for which the departing Operator shall, notwithstanding its release
or discharge, continue to remain liable, it being understood and agreed that the
departing and successor Operators respectively shall co-operate in finalizing
all outstanding matters and completing the transition. If the title to any real
or personal property included in the Property is held in the name of the
departing Operator, it shall transfer such property to the successor Operator in
trust for the parties hereto unless otherwise directed by KRC


3.6 Within sixty (60) days of the effective time of an Operator's resignation,
removal or cessation as Operator, KRC may cause an audit to be made of the
records maintained by the departing Operator and the cost of such audit shall be
for the joint account of the parties hereto.


3.7 Except as authorized by KRC or as otherwise herein provided, the Operator
shall not assign its operating rights or obligations under this Agreement.


POWER, DUTIES AND OBLIGATIONS OF OPERATOR
4.1 Subject to the control and direction of KRC, the Operator shall have full
right, power and authority to do everything necessary or desirable to carry out
a Program and the Project and to determine the manner of exploration and
development of the Property and, without limiting the generality of the
foregoing, the right, power and authority to:
a)
regulate access to the Property subject only to the right of representatives of
the parties to have access to the Property at all reasonable times for the
purpose of inspecting work being done thereon but at their own risk and expense;

b)
employ and engage such employees, agents and independent contractors as it may
consider necessary or advisable to carry out its duties and obligations
hereunder and in this connection to delegate any of its powers and rights to
perform its duties and obligations hereunder, but the Operator shall not enter
into contractual relationships with another person except on terms which are
commercially competitive;

c)
execute all documents, deeds and instruments, do or cause to be done all such
acts and things;

d)
To give all such assurances as may be necessary to maintain good and valid
title  to the Property. Each party hereby irrevocably constitutes the Operator
its true and lawful attorney to give effect to the foregoing and hereby agrees
to indemnify and save the Operator harmless from any and all costs, loss or
damage sustained or incurred without gross negligence or bad faith by the
Operator directly or indirectly as a result of its exercise of its powers
pursuant to this subsection; and

e)
conduct such title examination and cure such title defects as may be advisable
in the reasonable judgment of the Operator.



4.2 The Operator shall have the following duties and obligations during the term
hereof:
a)
to diligently manage, direct and control all exploration, development and
producing operations in and under the Property in a prudent and workmanlike
manner and in compliance with all applicable laws, rules, orders and
regulations;

b)
to prepare and deliver to each of the parties during the periods of active field
work, monthly progress and expense reports of the work in progress, on or before
the day which is forty-five (45) days following each calendar month with respect
to work done in such month and on or before the first day of every calendar
year, comprehensive annual reports covering the activities and expenses
hereunder and such report shall include the results obtained during the twelve
(12) month period ending on  immediately preceding;


 
6

--------------------------------------------------------------------------------

 



c)
to provide and deliver to each of the parties, together with the reports
referred to in subparagraph (b), copies of all assays, maps and drill logs;

d)
to maintain true and correct books, accounts and records of operations hereunder
in accordance with the Accounting Procedure, separate and apart from any other
books, accounts and records maintained by the Operator, provided that the
judgment of the Operator as to matters related to accounting, for which
provision is not made in the Accounting Procedure shall govern if the Operator's
accounting practices are in accordance with accounting principles generally
accepted in the mining industry in  the United States of America;

e)
to permit one representative of the parties appointed in writing at all
reasonable times and at their expense to inspect, audit and copy the Operator's
accounts and records relating to the accounting for production or to the
determination of the proceeds from the sale thereof for any fiscal year of the
Operator within 9 months following the end of such fiscal year. The Operator
shall maintain its accounts and records for a period of at least two (2) years
or such longer period as required by the laws of the United States or its
States. The parties shall be entitled to inspect, audit and copy the accounts
and records upon giving the Operator ten (10) days notice of their intention to
do so;

f)
to obtain and maintain or cause any contractor engaged hereunder to obtain and
maintain during any period in which active work is carried out hereunder such
insurance coverage as KRC deems advisable;

g)
to permit the parties or their representatives appointed in writing, at all
reasonable times, at their own expense and risk, reasonable access to the
Property and all data derived from carrying out work thereon;

h)
to prosecute and defend, but not to initiate without the consent of KRC, all
litigation or administrative proceedings arising out of the Property, or
Project;

i)
to transact, undertake and perform all transactions, contracts, employments,
purchases, operations, negotiations with third parties and any other matter or
thing undertaken by or on behalf of the operation of the property hereunder in
the Operator's name and to pay all expenditures incurred in connection therewith
promptly when due;

j)
to transact, undertake and perform all transactions, contracts, employments,
purchases, operations, negotiations with third parties and any other matter or
thing undertaken on behalf of the parties in the Operators name;

k)
to take all proper and reasonable steps for the protection of rights of surface
owners against damage occasioned by operations to be conducted hereunder and pay
such damages as may lawfully be determined as resulting from such operations.



4.3 Subject to any specific provisions of this Agreement, the Operator, in
carrying out its duties and obligations hereunder, shall at all times be subject
to the direction and control of KRC and shall perform its duties hereunder in
accordance with the instructions and directions as from time to time
communicated to it by KRC and shall make all reports to KRC except where
otherwise specifically provided herein.


4.4 The Operator shall commence and diligently complete the Project and without
limiting the generality of the foregoing, may retain an independent consulting
geologist acceptable to KRC to prepare a report in respect of the Project, the
results thereof, the conclusions derived therefrom and the recommendation as to
whether or not further work should be conducted on the Property.


4.5 The Operator may charge the following sums in return for its head office
overhead functions which are not charged directly as provided in the Accounting
Procedure: a) with respect to Mine Construction, an amount equal to 5.0% of all
Construction Costs; and b) subsequent to the Completion Date, an amount equal to
2.5% of all Operating Costs.


4.6 If a party gives notice in writing to KRC that the party holds a bona fide
belief that the sums charged under Section 4.5 are either excessive or
insufficient then KRC shall call a meeting to be held within ninety (90) days of
receipt of such notice for the purpose of amending or ratifying the amounts
charged under Section 4.5 hereof.

 
7

--------------------------------------------------------------------------------

 

PROGRAMS
5.1 Expenditures shall only be incurred under and pursuant to Programs prepared
by the Operator and approved by KRC. Any Feasibility Report shall be prepared
pursuant to a separate Program.


5.2 The Operator shall prepare and submit to KRC a Program within 90 days of the
completion of the previous Program.


5.3 If it appears that Costs will exceed by greater than ten (10%) percent those
estimated under a program the Operator shall immediately give written notice to
KRC outlining the nature and extent of the additional costs and expenses
(hereinafter called “Program overruns”). If Program Overruns are approved by
KRC, then within thirty (30) days after the receipt of a written request from
the Operator, KRC shall provide the Operator with funding for the overruns. If
Program Overruns are not approved by KRC the Operator shall have a right to
curtail or abandon such Program. Any costs incurred by the Operator due to a
curtailment or abandonment of the Program shall be paid by KRC.


FORCE MAJEURE
6.1 Neither  party will be liable for its failure to perform any of its
obligations under this Agreement due to a cause beyond its reasonable control
(except those caused by its own lack of funds) including, but not limited to
acts of God, fire, flood, explosion, strikes, lockouts or other industrial
disturbances, laws, rules and regulations or orders of any duly constituted
governmental authority or non-availability of materials or transportation (each
an “Intervening Event”).


6.2 All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.


6.3 A party relying on the provisions of Section 20.1 will take all reasonable
steps to eliminate any Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such party to settle or adjust any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.


NOTICE
7.1 Any notice, direction, cheque or other instrument required or permitted to
be given under this Agreement shall be in writing and may be given by the
delivery of the same or by mailing the same by prepaid registered or certified
mail to the address of each Party specified on the first page hereof or by
sending the same by telegram, telex, telecommunication or other similar form of
communication, in each case addressed to the intended recipient at the address
of the respective party set out on the front page hereof.


7.2 Any notice, direction, cheque or other instrument aforesaid will, if
delivered, be deemed to have been given and received on the day it was
delivered, and if mailed, be deemed to have been given and received on the third
business day following the day of mailing, except in the event of disruption of
the postal service in which event notice will be deemed to be received only when
actually received and, if sent by telegram, telex, telecommunication or other
similar form of communication, be deemed to have been given or received on the
day it was so sent.


7.3 Any party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.


WAIVER
8.1 If any provision of this Agreement shall fail to be strictly enforced or any
party shall consent to any action by any other party or shall waive any
provision as set out herein, such action by such party shall not be construed as
a waiver thereof other than at the specific time that such waiver or failure to
enforce takes place and shall at no time be construed as a consent, waiver or
excuse for any failure to perform and act in accordance with this Agreement at
any past or future occasion.

 
8

--------------------------------------------------------------------------------

 



FURTHER ASSURANCES
9.1 Each of the parties hereto shall form time to time and at all times do all
such further acts and execute and deliver all further deeds and documents as
shall be reasonably required in order to fully perform and carry out the terms
of this Agreement. For greater certainty, this section shall not be construed as
imposing any obligation on any party to provide guarantees.


USE OF NAME
10.1 No party shall, except when required by this Agreement or by any law,
by-law, ordinance, rule, order or regulation, use, suffer or permit to be used,
directly or indirectly, the name of any other party for any purpose related to
the Property or the Project.


ENTIRE AGREEMENT
11.1 This Agreement embodies the entire agreement and understanding among the
parties hereto and supersedes all prior agreements and undertakings, whether
oral or written, relative to the subject matter hereof.


AMENDMENT
12.1 This Agreement may not be changed orally but only by an agreement in
writing, by the party or parties against which enforcement, waiver, change,
modification or discharge is sought.


TIME
13.1 Unless earlier terminated by agreement of all parties this Agreement shall
remain in full force and effect for so long as any part of the Property or
Project is held in accordance with this Agreement. Termination of the Agreement
shall not, however, relieve any party from any obligations theretofore accrued
but unsatisfied.


RULE AGAINST PERPETUITIES
14.1 If any right, power or interest of any party in any Property under this
Agreement would violate the rule against perpetuities, then such right, power or
interest shall terminate at the expiration of 20 years after the death of the
survivor of all the lineal descendants of her Majesty, Queen Elizabeth II of the
United Kingdom, living on the date of execution of this Agreement.


ENUREMENT
15.1 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.


GOVERNING LAW
16.1 This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Nevada and the parties irrevocably attorn to the
jurisdiction of the said State.


SEVERABILITY
17.1 If any one or more of the provisions contained herein should be invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision shall not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.







 
9

--------------------------------------------------------------------------------

 

NUMBER AND GENDER
18.1 Words used herein importing the singular number only shall include the
plural, and vice versa, and words importing the masculine gender shall include
the feminine and neuter genders, and vice versa, and words importing persons
shall include firms and corporations.


HEADINGS
19.1 The division of this Agreement into articles and sections and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.


TIME OF THE ESSENCE
20.1 Time shall be of the essence in the performance of this Agreement.
 
COUNTERPARTS
21.1 This Agreement may be executed in any number of identical counterparts
which shall constitute an original and collectively and separately constitute a
single instrument or agreement.






IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
day, month and year first above written.






KRC EXPLORATION LLC






Per /s/ Luis Antonio Delgado Gonzalez
     Luis Antonio Delgado Gonzalez, Manager






_________________________________________






per______________________________________
      







 
10

--------------------------------------------------------------------------------

 

APPENDIX “A”
to the
Operator Agreement
Dated ______________, _________, 20_____




DESCRIPTION OF PROPERTY
(Attached hereto)



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 